Citation Nr: 1707767	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  13-25 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with secondary dysthymia.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD with secondary dysthymia, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to May 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision, in which the RO denied the Veteran's claim for a rating in excess of 50 percent for PTSD with secondary dysthymia.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013. 

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In September 2015, the Board remanded the claim for a higher rating to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny that claim (as reflected in an April 2016 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

As explained in more detail, below, given the evidence of record suggesting that the Veteran may be unemployable due to his service-connected PTSD, the Board has expanded the appeal to include the matter of entitlement to a TDIU due to that disability, to include on an extra-schedular basis.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As for the matter of representation, the record reflects that the Veteran was previously represented by the State of Oregon Department of Veterans Affairs, as reflected in an August 2010 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In August 2016, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing  private attorney Adam G. Werner as his representative.  The Board recognizes the change in representation.  See 38 C.F.R. § 20.605 (2016).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

First  addressing characterization of the appeal to include a TDIU claim, the Board notes that, in Rice, 22 Vet. App. at 453-54, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the evidence of record appears to raise a claim for a TDIU due to PTSD.  In a March 2016 private behavioral health assessment, it was found that the Veteran's PTSD symptoms "interfere with all aspects of his life and he is currently unable to engage in work, social or relational functions."  Additionally, in statements, dated in March 2016, the Veteran's wife and grandmother indicated that the Veteran was currently unemployed due to his PTSD.

Given this evidence, the Board finds that the matter of entitlement to a TDIU due to PTSD has reasonably been raised in the context of the Veteran's claim for a higher rating.  See id. at 447.  The Board also notes that because the 50 percent rating assigned for PTSD does not meet the percentage requirement of 38 C.F.R. § 4.16(a) (2016) for award of a schedular TDIU, the Board has characterized this matter to include extra-schedular consideration, pursuant to 38 C.F.R. § 4.16(b).  However, as the AOJ has not specifically adjudicated this matter, after giving the Veteran an opportunity to file a formal claim for a TDIU, and accomplishing the additional actions noted below, the AOJ must address this matter, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Board further notes that the Veteran was last afforded a VA examination for evaluation of his PTSD in December 2015.  In that examination, the VA examiner found that the Veteran had the following symptoms due to his service-connected PTSD: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a work-like setting).  The VA examiner also found that the Veteran had occupational and social impairment with reduced reliability and productivity due to his PTSD.  During the examination, the Veteran reported that he was working as a delivery driver.

However, a March 2016 private behavioral health assessment was recently obtained, in which a licensed clinical social worker noted that the Veteran's PTSD symptoms (i.e., significant anxiety, hyper arousal, emotional dysregulation, and depression) "greatly interfere with p[atien]t's ability to function at home, work (unemployed) and social environments (avoids any place which may have crowds)."  Likewise, as noted above, that social worker also found that the Veteran's PTSD symptoms "interfere with all aspects of his life and he is currently unable to engage in work, social or relational functions."  Moreover, in the Veteran's wife's March 2016 statement, she indicated that the Veteran's PTSD was getting worse, and that because of his PTSD, their relationship had become "more difficult."  Also, in the Veteran's grandmother's March 2016 statement, she stated that the Veteran had been "without a job now for awhile which is not like him," and that he seemed to be "getting worse."

Based on the foregoing, the evidence is at least suggestive that the Veteran's PTSD may have worsened, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Accordingly, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate mental health professional-preferably, a psychiatrist or psychologist-to obtain clinical findings as the nature and extent, frequency or severity (as appropriate) of the Veteran'a psychiatric symptoms is warranted.  The Board also notes that specific comments as to the functional effects of the Veteran's PTSD would be helpful in resolving the claim a TDIU due ro PTSD.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Community Based Outpatient Clinic (CBOC) in Hillsboro, Oregon, and the VA Medical Center (VAMC) in Portland, Oregon, and that records from those facilities dated through March 2016 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Hillsboro CBOC and the Portland VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since March 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

Also, in March 2016, the Veteran submitted authorization forms, indicating that he had been receiving ongoing private medical treatment from the Virginia Garcia Memorial Health Center starting in March 2016.  Subsequently, treatment records dated in March 2016 from the Virginia Garcia Memorial Health Center were obtained.  However, as more recent records may exist, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include records from the Virginia Garcia Memorial Health Center dated since March 2016.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim for a higher rating should include consideration of whether "staged rating" of the PTSD (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to service-connected PTSD.

2.  Obtain from the Hillsboro CBOC and Portland VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 2016.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include records from Virginia Garcia Memorial Health Center dated since March 2016.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, for evaluation of his service-connected PTSD, by an appropriate mental health professional-preferably, a psychiatrist or psychologist.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

Based on examination of the Veteran, and full consideration of the record, the examiner should identify and completely describe the nature, frequency and/or severity (as appropriate) of all current psychiatric symptomatology associated with the Veteran's PTSD, rendering specific findings with respect to the nature, frequency and/or severity (as appropriate) of each symptom.  The examiner should also provide an assessment of the impact of such symptoms on the Veteran's occupational and social functioning.

The examiner should also fully describe the functional effects of the Veteran's PTSD on his activities of daily living, to include employment.  Specifically, the examiner should comment on the functional effects of the disability on the Veteran's ability to perform the mental acts required for substantially gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

If the Veteran is considered unemployable due to PTSD, the examiner should indicate the approximate date such unemployability began. 

Additionally, based on the examination findings/testing results, and review of the record, the examiner should clearly indicate whether the claims file reflects any change(s) in the severity of PTSD since January 2011 (one year prior to the date of the higher rating claim); and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the higher rating claim) and legal authority (to include, for the higher rating claim, whether staged rating of the disbility is warranted).

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC that includes citation to and discussion of all additional evidence and legal authority considered, along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

